DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.
 
Response to Amendment
The amendment filed on 6/29/2021 has been acknowledged. Accordingly, claims 4 and 9 have been cancelled, claims 1, 10-13 and 15 have been amended, thus currently claims 1-3, 5-8 and 10-18 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, the phrase “the inlet” on lines 16 and 17, should be changed to -- the inlet end -- , as introduced on line 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Foote et al. (US 20090279323 A1, hereinafter “Foote”, previously cited by the Examiner) in view of Yoneda et al. (DE 10256365 A1, hereinafter, “Yoneda”, newly cited by the Examiner) and Sparling et al. (US 20030189836 A1, hereinafter, “Sparling”, previously cited by the Examiner).

Regarding claims 1, Foote teaches a beacon illumination device (distributed lighting apparatus 100, see figures 1-3) for signaling, to aircraft, the presence of a wind turbine (wind turbine, see ¶ 2) with a tower a nacelle mounted on an upper part of the tower, a hub on which is mounted at least one blade (blade 8), and an electrical machine connected to the hub and housed in the nacelle (since wind turbines all have an electrical generating machine within a nacelle on a tower and a hub connected to at least one blade, as evidenced in figure 1 of Dawson US 20030223868 A1; Figure 5 of Gabrys US 20040041409 A1; or Figure 1 of Moroz, US 20060002791 A1), which comprises 

at least one beacon light (blade tip lens 3 acting as a light emitter, see ¶ 42) capable of being mounted at an end part (tip of the turbine blade 9) of the wind turbine (wind turbine) in a position at a distance (see distance between 6 and 3, as seen in figure 2) from the illuminator device (6), 
at least one light conductor (light conduit 2) that includes optical fibers (distinct light conduits 2a-2e) for transmitting light from the illuminator device (6) to the beacon light (3), the illuminator device (6) facing light inlet ends (see inlets of 2, not labeled but seen in figure 1) of the optical fibers (2a-2e) and each optical fiber (2a-2e) comprising a light outlet end (see outlets of 2, not labeled but seen in figure 1 and 3), 
wherein the optical fibers (2a-2e) are grouped in at least one bundle optical fibers (bundle formed by 2a-2e), wherein the illuminator device further includes a light modifier (fibre launch optics 7) 
for converting scattered light (from 2) emitted by the light-emitting diode (the one 6) into a light beam (light from 6) and transmitting same (see ¶ 43) toward the light inlet (left end of 2a-2e) of the optical fibers (2a-2e),
 wherein the light manipulator (7), and inlet of the optical fibers (left end of 2a-2e) are arranged such that the scattered light emitted (light from 2) by the light-emitting diode (2) is directed from the light manipulator (7), and directly from the light manipulator (7) to the inlet (left end of 2a-2e) of the optical fibers (2a-2e).

Foote does not explicitly teach wherein the light modifier an optical collimator that includes at least one collimator lens for converting scattered light emitted by the light-emitting diode into parallel light beam, 
wherein the at least one collimator lens is arranged between the light inlet of the optical fibers and a concave reflector that directs the scattered light emitted by the light-emitting diode toward the collimator lens, wherein the concave reflector is arranged between the at least one collimator lens and the light-emitting diode, and 
wherein the collimator lens, concave reflector, and inlet of the optical fibers are arranged such that the scattered light emitted by the light-emitting diode is directed from the concave reflector directly to the collimator lens.

However, one of ordinary skill would have recognized the vast variety of light modifiers that include reflectors and/or lenses to properly couple-in light from the light source into the optical fiber such as:

Yoneda teaches a device (LED light source device X5A, see figure 2) having a light-emitting diode (LED X52) that requires a light modifier (lens mechanism X54) to input light into optical fibers (optical fiber bundle X7A);
wherein the light manipulator (X54) is an optical collimator (since at least the first light source lens X541 of X54 collimates light) that includes at least one lens (second Light source lens X542) for converting scattered light (light from X52) emitted by the light-emitting diode (X52) into a light beam (as seen in figure 2),

wherein the lens (X542), concave reflector (X541), and inlet of the optical fibers (right end of X7A) are arranged such that the scattered light emitted (light from X52) by the light-emitting diode (X52) is directed from the concave reflector (X541) directly to the lens (X542), and directly from the lens (X542) to the inlet of the optical fibers (right end of X7A).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light modifier of Yoneda into the teachings of Foote since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill would have been motivated to make this modification to maximize light redirection from the light source into the optical lens, and fibers; thus avoid light losses.

Foote as modified by Yoneda does not explicitly teach the lens is a collimator lens for converting scattered light emitted by the light-emitting diode into parallel light beam.
Sparling teaches a beacon illumination device (light source assembly, see figure 8) having a light-emitting diode (light emitting diode array 39A) emitting light into optical fibers (fiber bundle 60B) via a lens (collimating lens 46M).
the lens (46m) is a collimator lens (collimator, see ¶ 64) for converting scattered light emitted by the light-emitting diode (39a) into parallel light beam (as expected by the nature of a collimator lens).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens of Sparling into the teachings of Foote as modified by Yoneda in order to further collimate light into the optical fibers. One of ordinary skill would have been motivated to make this modification to enhance light coupling into the optical fibers.

Regarding claim 2, Foote teaches wherein the beacon light (3) comprises an optical diffuser (note light 4 is diffused from 3) arranged at the light outlet end (end side of 2a-21e) of the optical fibers (2a-2e) of the bundle of optical fibers (formed by 2a-2e). 

Regarding claim 3, Foote teaches wherein the optical diffuser (diffuser in 3) comprises a diffuser optical lens (see ¶ 42). 

Regarding claim 6, Foote teaches wherein the illuminator device (6) includes a plurality of light-emitting diodes (see ¶ 19). 

Regarding claim 7, Foote teaches the plurality of light-emitting diodes (since 6 is a cluster of LEDs, see ¶ 19) is the light source; but 
Foote does not explicitly teach wherein the concave reflector directs the scattered light emitted by the light source toward the collimator lens of the optical collimator.

Yoneda teaches wherein the concave reflector (X541) directs the scattered light emitted (light from X52) by light source (X52) toward the lens (542) of the optical collimator (X54).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light modifier of Yoneda into the teachings of Foote since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill would have been motivated to make this modification to maximize light redirection from the light source into the optical lens, and fibers; thus avoid light losses.

Foote as modified by Yoneda does not explicitly teach the lens is a collimator lens.
Sparling teaches the lens (46m) is a collimator lens (collimator, see ¶ 64).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens of Sparling into the teachings of Foote as modified by Yoneda in order to further collimate light into the optical fibers. One of ordinary skill would have been motivated to make this modification to enhance light coupling into the optical fibers.

Regarding claim 8, Foote teaches the wind turbine (wind turbine, see ¶ 2) with the tower, the nacelle mounted on the upper part of the tower, the hub on which is mounted the at least one blade, and the electrical machine connected to the hub and housed in the nacelle (since wind turbines all have an electrical generating machine within a nacelle on a tower and a hub connected to at least one blade, as evidenced in figure 1 of Dawson US 20030223868 A1; Figure 5 of Gabrys US 20040041409 A1; or Figure 1 of Moroz, US 20060002791 A1), wherein the wind turbine (wind turbine) includes at least one beacon illumination device (100) according to claim 1. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of Yoneda and Sparling, as applied to claim 1 above, and further in view of Van Iderstine et al. (US 3723722 A, hereinafter, “Van Iderstine”, previously cited by the Examiner).

Regarding claim 5, Foote teaches wherein the bundle of optical fibers (formed by 2a-2e) includes a principal trunk (see left portion of 2) and at least one branch (right portion of 2, as seen in figure 2) deriving from the principal trunk (left portion of 2); 
Foote teaches does not explicitly teach wherein the at least one branch includes at least one optical fiber originating from the principal trunk; and wherein the light outlet ends of the optical fibers of the principal trunk and of the at least one branch are connected to respective beacon lights. 
Van Iderstine teaches a device (Helicopter lighting, see figure 12) in the same field of endeavor (turbine blades illumination, see abstract) wherein the bundle of optical fibers (optic fibers 116) includes a principal trunk (as seen in figure 12) and at least one branch (see bundles 130) deriving from the principal trunk (116); 
wherein the at least one branch (at least one of 130) includes at least one optical fiber (since 116 contains optical fibers) originating from the principal trunk (116); 
and wherein the light outlet ends (right ends of 130) of the optical fibers (optical fibers in 130) of the principal trunk (116) and of the at least one branch (at least one 130) are connected to respective beacon lights (lenses 132). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the optical fiber branching as taught by Van Iderstine into the teachings of Foote for providing effective transmission of light between rotary and movable and stationary parts of the wind turbine, the invention features the combination of two assemblies, one movable relative to the other, and means for transmitting light from a source through both assemblies. One of ordinary skill would have been motivated to make this modification to provide a lighting system .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of Yoneda and Sparling, as applied to claims 1 and 8 above, and further in view of Rodriguez et al. (US 20090202351 A1, hereinafter, “Rodriguez”, previously cited by the Examiner).

Regarding claim 10, Foote teaches wherein the at least one blade (the at least one 8) includes a root (root 10) that is connected to the hub (hub, not shown but necessarily included to attach the root), a tip (9), a leading edge (upper edge of 8, as seen in figure 2), a trailing edge (lower edge of 8, as seen in figure 2) and a shell (outer layering of 8, not labeled but included as is known in the art) that constitutes an exterior covering (as expected from a wind turbine blade) of the blade (8), wherein the wind turbine (wind turbine) includes at least one beacon light (3) an end part of the at least one blade (8), close to the tip (9) of the at least one blade (the at least one 8), wherein the at least one beacon light (the at least one 9) is connected to at least one illuminator device (6) arranged inside the wind turbine (wind turbine) by respective bundles (formed by 2a-2e) of optical fibers (2a-2e), and wherein each bundle (2a-2e) of optical fibers (2a-2e) extends internally (as seen in figure 2) through the at least one blade (8) such 
Foote does not explicitly teach the at least one illuminator device arranged inside the hub such that it turns with the hub;
Rodriguez teaches a device (wind turbine blade with a light beacon at the tip, see figure 1) in the same field of endeavor (see ¶ 1); 
wherein the at least one illuminator device (light emitter 23) arranged inside the hub (hub 13) such that it turns (since 23 is located in 13, see ¶ 23) with the hub (13);
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to position the at least one illuminator device of Foote in the hub as taught by Rodriguez since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, one of ordinary skill would have been motivated to make this modification according to available inner space within the blade or hub.

Regarding claim 11, Foote teaches wherein the at least one beacon light (at least one 3) is connected via the bundle (formed by 2a-2e) of optical fibers (2a-2e) to a single illuminator device (6). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of Yoneda, Sparling and Rodriguez, as applied to claims 1, 8 and 10 above, and further in view of Nordhoff, Thorsten. (US 6641366 B2, hereinafter, “Nordhoff”, previously cited by the Examiner).

Regarding claim 12, Foote teaches wherein the at least one blade (8) includes a principal beam (beam, necessarily included, as evidenced in figures 4-5 of Grabau, WO 2007068254 A1, cited in IDS 10/21/2020) that extends between the root (10) and the tip of the blade (9); 
Foote does not explicitly teach the principal beam includes a front wall facing the leading edge of the blade; on the front wall of the principal beam is arranged a guide profile that guides the bundle of optical fibers toward the beacon light. 
Nordhoff teaches a device (rotor 2, see figures 1-3) in the same field of endeavor (see col 1, lines 7-11); 
the principal beam (15-16) includes a front wall (lower wall of 15, as seen in figure 3) facing the leading edge (lower end of 12, as seen in figure 2) of the blade (12); on the front wall (front wall of 15) of the principal beam (15) is arranged a guide profile (see profile between 15 and 16) that guides the bundle of optical fibers (optical cable 17) toward the beacon light (transparent elements 19). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to position the bundle of optical fiber within the principal beam as taught by Nordhoff in to the teachings of Foote in order to provide the bundle of optical fibers with flexibility for replacement. One of ordinary skill would have been motivated to make this modification to reduce the amount of downtime when replacement of fibers is required.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of Yoneda, Sparling and Rodriguez, as applied to claims 1, 8 and 10 above, and further in view of De la Pena et al. (US 5690408 A, hereinafter, “De la Pena”, previously cited by the Examiner).

Regarding claim 13, Foote teaches wherein the beacon light (3) includes a diffuser lens (diffuser in 3) mounted on a fitting (fitting, not shown but necessarily included to support 3 on 8) that is mounted on the shell (shell of 8) of the blade (8) of the at least one blade (8); 
Foote does not explicitly teach the fitting includes a rear tubular extension that traverses the shell; 
the optical fibers are secured inside the rear tubular extension such that their light outlet ends are in contact with the diffuser lens. 
De la Pena teaches a device (centralized light source 24, see figures 1-3) in the same field of endeavor (see col 1, lines 6-10); 
the fitting includes a rear tubular extension (cylindrically shaped emitter 38) that traverses the shell (see shell of wing 14); the optical fibers (individual optical fibers 72) are secured inside (as seen in figure 3) the rear tubular extension (38) such that their light outlet ends (distal ends 72) are in contact with the diffuser lens (transparent outer cover 80). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the tubular extension of De la Pena Foote so that the light generated from the light source is delivered through the fiber optic bundle and through fiber optic bundles to the light emitters. One of ordinary skill would have been motivated to make this modification to maximize light collection and for providing uniform output distribution.

Regarding claim 14, Foote does not explicitly teach wherein the beacon light includes a light diffuser cover arranged, in a zone of the tip of the blade, externally on the shell; the optical fibers traverse the shell of the blade toward the exterior and are embedded in a resin layer applied between the shell and the light diffuser cover such that the light outlet ends of the optical fibers are in contact with the light diffuser cover, forming points of light that are diffused by the light diffuser cover. 
De la Pena teaches a device (centralized light source 24, see figures 1-3) in the same field of endeavor (see col 1, lines 6-10); 
wherein the beacon light (light emitter 38) includes a light diffuser cover (transparent outer cover 80) arranged, in a zone of the tip of the blade (leading edge 34), externally on the shell (shell of wing 32); the optical fibers (70) traverse the shell (shell of 32 via 38) of the blade (32) toward the exterior (as seen in figure 3) and are embedded in a resin layer (dielectric material, see col 3, lines 26-27) applied between the shell (shell of 32) and the light diffuser cover (80) such that the light outlet ends (76) of the optical fibers (72) are in contact with the light diffuser cover (80), forming points of light (as seen in figure 1 and 3) that are diffused by the light diffuser cover (38). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the tubular extension of De la Pena Foote so that the light generated from the light source is delivered through the fiber optic bundle and through fiber optic bundles to the light emitters. One of ordinary skill would have been motivated to make this modification to maximize light collection and for providing uniform output distribution.

Regarding claim 15, Foote does not explicitly teach wherein the shell of the at least one blade includes a transparent part in a part of the tip of the blade; the outlet ends of the optical fibers of the bundle of optical fibers are connected to an optical diffuser positioned inside the blade such that the light exiting the optical diffuser is projected to the exterior of the blade via the transparent part. 
De la Pena teaches a device (centralized light source 24, see figures 1-3) in the same field of endeavor (see col 1, lines 6-10); 
wherein the shell (shell of wing 32) of the blade (32) includes a transparent part (filter 42) in a part of the tip (leading edge 34) of the blade (32); the outlet ends (76) of the optical fibers (72) of the bundle of optical fibers (72) are connected to an optical diffuser (transparent outer cover 80) positioned inside the blade (32) such that the light exiting the optical diffuser (80) is projected to the exterior (as seen in figure 3 and 4) of the blade (32) via the transparent part (42). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the transparent part of De la Pena into the teachings of Foote so that the light emitted by the device emits bright colors, and are easy to spot. One of ordinary skill would have been motivated to make this modification to maximize light collection and for providing uniform output distribution.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of Yoneda and Sparling, as applied to claims 1 and 8 above, and further in view of Wobben Aloys. (US 20080192460 A1, hereinafter, “Wobben”, previously cited by the Examiner).

Regarding claim 16, Foote teaches does not explicitly teach including a plurality of beacon lights distanced from one another over the periphery of the tower of the wind turbine and connected by respective bundles of optical fibers to at least one illuminator device.
Wobben teaches a device (Rod shaped light for marking a tower with lights, see figures 1-2) in the same field of endeavor (see ¶ 1) 
including a plurality of beacon lights (lighting means 14) distanced from one another (as seen in figure 2) over the periphery of the tower (pylon 1) of the wind turbine (wind turbine) and connected by respective bundles (lighting means connections 15) of optical fibers (15) to at least one illuminator device (14).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the beacon lights as taught by Wobben into the teachings of Foote since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, one of ordinary skill would have been motivated to make this modification to further indicate the height of the wind tower, and thus warn airplanes nearby.

Regarding claim 17, Foote teaches wherein each beacon light (3) is connected via the bundle of optical fibers (formed by 2a-2e) to a single illuminator device (6).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of Yoneda, Sparling and Wobben, as applied to claims 1, 8 and 16 above, and further in view of De la Pena.

Regarding claim 18, Foote teaches wherein the beacon light (3) includes a diffuser lens (diffuser in 3) mounted on a fitting (fitting, not shown but necessarily included to support 3 on 8); but 
Foote does not explicitly teach wherein each beacon light mounted on a fitting that is mounted on the wall of the tower; the fitting includes a rear tubular extension that traverses the wall; the optical fibers are secured inside the rear tubular extension such that their light outlet ends are in contact with the diffuser lens.
De la Pena teaches a device (centralized light source 24, see figures 1-3) in the same field of endeavor (see col 1, lines 6-10); 
wherein each beacon light (38) mounted on a fitting (see opening for 38) that is mounted on the wall of the tower (wall of wing 32); the fitting includes a rear tubular extension (cylindrically shaped emitter 38) that traverses the shell (see shell of wing 14); the optical fibers (individual optical fibers 72) are secured inside (as seen in figure 3) the rear tubular extension (38) such that their light outlet ends (distal ends 72) are in contact with the diffuser lens (transparent outer cover 80). 
De la Pena into the teachings of Foote so that the light generated from the light source is delivered through the fiber optic bundle and through fiber optic bundles to the light emitters. One of ordinary skill would have been motivated to make this modification to maximize light collection and for providing uniform output distribution.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8 and 10-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references used in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tezuka Hideaki. (JP 2010270623 A) discloses a beacon illumination device for a wind turbine, wherein light sources provide a technology to effectively increase a blade recognition rate with respect to birds to accurately prevent bird strikes, by clarifying the presence of the blades.

Okano; Teruo. (US 20150135858 A1) discloses a beacon illumination device for a wind turbine, wherein light sources provide collision position so that  the structure can be detectable

Carl; Anne-Julie Rosemarie. (US 20150371575 A1) discloses a beacon illumination device for a wind turbine, wherein the blade is comprised with an array of LEDs which are controllable under the action of a control unit to generate a viewable image when the turbine rotates about the longitudinal axis, so that the image is generated by individual control of each LED and an area where the image appears is swept.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875